Exhibit 10.1

[g13xbqrilptp000001.jpg]

 

Rudolph Technologies, Inc.

 

Employee Performance Stock Unit Purchase Agreement

 

 

 

THIS AGREEMENT (“Agreement”), dated

, 20(the “Award Date”), is made between Rudolph   Technologies,   Inc.,   a  
Delaware   corporation,   hereinafter   referred   to   as   the   “Company,”
and

 

(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2018 Stock Plan, as amended from
time to time (the “Plan”). In addition, the following definition shall apply:

 

 

•

“Retirement Eligible” shall mean the Participant has achieved a combination of
age plus years of service with the company totaling 70, with a base minimum age
of 58 years old and a minimum service term of five (5) years.

 

 

 

•

“Retirement” shall mean Participant has become Retirement Eligible and has
formally notified the Company of his/her intention to retire from the employ of
the Company on a date certain and does so retire or as otherwise approved by the
Administrator.

 

 

 

2.

Award of Performance Stock Units.

 

(a)Award. In consideration of Participant’s agreement to remain in the employ of
Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company hereby issues to Participant, as of the Award Date,
the grant of Performance Stock Units (“PSUs”) covering shares (“Shares”) of
common stock of the Company (“Common Stock”) as described in Attachment I –
Notice of Award (the “Notice of Award”) attached to this Agreement (the
“Award”). The number of PSUs subject to the Award (which shall be subject to
adjustment in accordance with Section 14 of the Plan) is set forth in the Notice
of Award. Each PSU represents the right to receive one Share, subject to the
terms and conditions of this Agreement. Upon granting of the Award, all PSUs
shall be credited to Participant’s employee stock plan account established at
the stock plan administration service determined by Company (the “Stock
Service”). The current Stock Service is set forth in the Notice of Award.

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the PSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Performance Stock Units pursuant Section 10 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant, any Award which is not vested as of the date
Participant ceases to be an employee

 

 

 

Std. Employee PSU Agreement - Rev. 05/18

 

--------------------------------------------------------------------------------

of Company or one of its Subsidiaries shall thereupon be forfeited immediately
and terminate without any further action by Company.

 

(b)Vesting and Lapse of Restrictions. Subject to the terms of this Agreement,
the PSUs covered by this Award shall vest and all Restrictions thereon shall
lapse in accordance with the schedule set forth in the Notice of Award, provided
in each case that Participant remains continuously as an employee of Company or
a Subsidiary from the Award Date through the particular scheduled vesting date
therefor (except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant). For purposes of this Agreement, “Restrictions”
shall mean the exposure to forfeiture set forth in this Award.

 

(c)

Acceleration of Vesting. Notwithstanding any other provision of this Award, with
regard to any performance-based Award, in the event of a Change in Control
event, the performance conditions will be deemed to have been achieved at the
target level and the Participant will be deemed to have earned the target number
of PSUs that were subject to the Award.

 

 

(d)Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the U.S. For Participants domiciled outside of the United States, the
provisions set forth herein related to U.S. federal and/or state tax withholding
do not apply. Shares shall be delivered to such Participant or his or her legal
representative at the time the vesting requirements as provided in this Award
shall have been satisfied. Participants domiciled outside the U.S. are advised
to consult with a local tax advisor regarding the tax ramifications of the Award
in their country of residence and assure compliance with such tax obligations.

 

(e)Tax Withholding for Participants Domiciled in U.S. Withholding Requirements.
By accepting this Award, Participant agrees to make appropriate arrangements
with the Company for the satisfaction, as of the applicable withholding date, of
all applicable federal, state and local tax withholding requirements, including
in connection with the vesting and settlement of this Award. No Shares will be
issued until satisfaction of such applicable tax withholding has been received
by the Company. Prior to the delivery of any Shares pursuant to this Award, the
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to the
vesting or settlement of this Award.

 

(f)

Withholding Arrangements. The Company pursuant to such procedures as it will
specify from time to time, will permit Participant to satisfy such tax
withholding obligation, in each case as of the applicable tax withholding date,
by (without limitation and in such combinations as the Participant may elect):

 

 

 

(i)

paying cash or by personal check, certified check or bank check or wire transfer
of immediately available funds;

 

 

(ii)

electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld; or

 

 

(iii)

delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld.

 

 

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
Participant may elect to make prior arrangements with the Stock Service to sell
Shares as of the vesting date and apply the appropriate amount of the proceeds
thereof to the applicable tax withholding amount and remit any balance of the
proceeds to Participant, provided that if Participant elects to have any Shares
sold by the Stock Service or otherwise, any such proposed sale of Shares shall
be in compliance with and satisfy all requirements and conditions under the
Rudolph Technologies, Inc. Insider Trading Compliance Program.

 

(g)

Retirement. Subject to the terms of this Agreement, in the event of the
Retirement of the Participant, the PSUs shall vest based on the actual
performance results for performance-based Awards.

 

 



Std. Employee PSU Agreement - Rev. 05/18

2

 



--------------------------------------------------------------------------------

For clarity, in the event of the Participant’s Retirement, there will be no
acceleration of an Award’s vesting schedule or forfeiture of unvested Awards.

 

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver any Shares prior to the fulfillment of all of the following
conditions:

 

(a)

the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

(b)

the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Performance Stock Units Not Transferable. No PSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
Service Provider of Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.

 

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.

 



Std. Employee PSU Agreement - Rev. 05/18

3

 



--------------------------------------------------------------------------------

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

 

13.

Section 409A.

 

(a)This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

(b)Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury regulations thereunder, after giving effect to the extent
applicable to the short-term deferral exemption under Treasury Regulation
§1.409A- 1(b)(4) and the severance pay exemption under Treasury Regulation
§1.409A-1(b)(9)(iii). Following any such six- month and one-day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or  issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any PSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.

 

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 



Std. Employee PSU Agreement - Rev. 05/18

4

 



--------------------------------------------------------------------------------

RUDOLPH TECHNOLOGIES, INC.PARTICIPANT

 

 

By:

Name:Name:

Title:

 



Std. Employee PSU Agreement - Rev. 05/18

5

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status:Participantisis nota Section 16 Insider of
Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Aggregate number of Performance Stock Units subject to the Award:

 

Grant Number:

 

Type of Award:[g13xbqrilptp000002.jpg] Performance-based Vesting Schedule:

The performance-based Award shall vest in full upon the conclusion of the
performance period with the final number of shares earned contingent upon the
meeting of the applicable performance criteria set forth in the associated
performance plan document.

 

The Award shall vest and Restrictions shall lapse with respect to



 

 

 

Additional Vesting Requirements:



 

 

 

 

 

Company Stock Plan Administration Service (the “Stock Service”):

 

 

 

 

 

 

 

 

 

 

 

Std. Employee PSU Agreement - Rev. 05/18

 

 

--------------------------------------------------------------------------------

[g13xbqrilptp000003.jpg]

 

Rudolph Technologies, Inc.

 

Service Provider Restricted Stock Unit Purchase Agreement

 

 

THIS AGREEMENT (“Agreement”), dated , 20(the “Award Date”), is made between
Rudolph Technologies,  Inc.,  a Delaware  corporation, hereinafter  referred to
as the “Company,”     and

(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2018 Stock Plan, as amended from
time to time (the “Plan”).

 

 

2.

Award of Restricted Stock Units.

 

(a)

Award. In consideration of Participant’s agreement to continue to provide
services to Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company hereby issues to Participant, as of the Award Date,
the award for Restricted Stock Units (“RSUs”) covering shares (“Shares”) of
common stock of the Company (“Common Stock”) as described in Attachment I –
Notice of Award (the “Notice of Award”) attached to this Agreement (the
“Award”). The number of RSUs subject to the Award (which shall be subject to
adjustment in accordance with Section 14 of the Plan) is set forth in the Notice
of Award. Each RSU represents the right to receive one Share, subject to
the  terms and conditions of this Agreement. Upon granting of the Award, all
RSUs shall be credited to Participant’s stock plan account established at the
stock plan administration service determined by Company (the “Stock Service”).
The current Stock Service is set forth in the Notice of Award.

 

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the RSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Restricted Stock Units pursuant Section 8 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Except only as may otherwise be expressly set forth in any
independent contractor  or services agreement with the Company or a Subsidiary
with Participant, any Award which is not  vested as of the date Participant
ceases to be a Service Provider to Company or one of its Subsidiaries shall
thereupon be forfeited immediately and terminate without any further action by
Company.

 

 

(b)

Vesting and Lapse of Restrictions. Subject to the terms of this Agreement, the
RSUs covered  by this Award shall vest and all Restrictions thereon shall lapse
in accordance with the schedule set forth in the Notice of Award, provided in
each case that Participant remains continuously as a Service Provider to Company
or a Subsidiary from the Award Date through the particular scheduled vesting
date therefor (except only as may otherwise be expressly set forth in any
independent contractor or services

 

 

Service Provider RSU Agreement - Rev. 04/15

 

 

--------------------------------------------------------------------------------

agreement with the Company or a Subsidiary with Participant). For purposes of
this Agreement, “Restrictions” shall mean the exposure to forfeiture set forth
in this Award.

 

(c)

Acceleration of Vesting. Notwithstanding any other provision of this Award, the
Award shall become fully vested and all Restrictions applicable to such Award
shall lapse in the event of a Change in Control event and the successor or
acquiring corporation or an affiliate thereof does not assume or substitute for
this Award in accordance with Section 14(c)(i) of the Plan. Should the successor
or acquiring corporation or an affiliate thereof assume or substitute for this
Award in accordance with Section 14(c)(i) of the Plan, then no accelerated
vesting or lapse of Restrictions of this Award shall apply.

 

 

 

(d)

Tax  Withholding;  Issuance of  Uncertificated  Shares  for
Participants  Domiciled  Outside the

U.S. For Participants domiciled outside of the United States, the provisions set
forth herein related to

U.S. federal and/or state tax withholding do not apply. Shares shall be
delivered to such Participant or his or her legal representative at the time the
vesting requirements as provided in this Award shall have been satisfied.
Participants domiciled outside the U.S. are advised to consult with a local tax
advisor regarding the tax ramifications of the Award in their country of
residence and assure compliance with such tax obligations.

 

(e)

Tax Withholding for Participants Domiciled in U.S. Withholding Requirements. By
accepting this Award, Participant agrees to make appropriate arrangements with
the Company for the satisfaction, as of the applicable withholding date, of all
applicable federal, state and local tax withholding requirements, including in
connection with the vesting and settlement of this Award. No Shares will be
issued until satisfaction of such applicable tax withholding has been received
by the Company. Prior to the delivery of any Shares pursuant to this Award, the
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to the
vesting or settlement of this Award.

 

 

(f)

Withholding Arrangements. The Company pursuant to such procedures as it will
specify from time to time, will permit Participant to satisfy such tax
withholding obligation, in each case as of the applicable tax withholding date,
by (without limitation and in such combinations as the Participant may elect):

 

 

 

(i)

paying cash;

 

(ii)

electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld; or

 

 

(iii)

delivering to the Company already-owned Shares having a Fair Market Value equal
to  the minimum statutory amount required to be withheld.

 

 

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
Participant may elect to make prior arrangements with the Stock Service to sell
Shares as of the vesting date and apply the appropriate amount of the proceeds
thereof to the applicable tax withholding amount and remit any balance of the
proceeds to Participant, provided that if Participant elects to have any Shares
sold by the Stock Service or otherwise, any such proposed sale of Shares shall
be in compliance with and satisfy all requirements and conditions under the
Rudolph Technologies, Inc. Insider Trading Compliance Program.

 



Service Provider RSU Agreement - Rev. 05/18

2

 



--------------------------------------------------------------------------------

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver  any Shares prior to the fulfillment of all of the following
conditions:

 

(a)

the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

 

(b)

the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Restricted Stock Units Not Transferable. No RSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest  or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment  or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the  satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
be deemed a contract of employment or confer upon Participant any right to
continue to serve as a Service Provider to Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the
“Committee”),  provided  that,  except  as  otherwise  provided  by  the  Plan,  neither  the  
amendment,

 



Service Provider RSU Agreement - Rev. 05/18

3

 



--------------------------------------------------------------------------------

suspension nor termination of this Agreement shall, without the consent of
Participant, alter or impair any material rights of Participant under this
Award.

 

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.

 

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

13.NO GUARANTEE OF CONTINUED SERVICE. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING RETAINED, BEING GRANTED RSU’S OR THE VESTING OF SUCH RSU’S HEREUNDER).
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH PARTICIPANT'S RIGHT OR COMPANY'S RIGHT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

 

14.

Section 409A.

 

(a)

This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of  the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

 

(b)

Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation  from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury regulations thereunder, after giving effect to the extent
applicable to the short-term deferral exemption under Treasury Regulation
§1.409A-1(b)(4) and the severance pay exemption under Treasury Regulation
§1.409A-1(b)(9)(iii). Following any such six-month and one-day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.

 

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by   or

 

 



Service Provider RSU Agreement - Rev. 05/18

4

 



--------------------------------------------------------------------------------

through the Participant, of any additional tax, accelerated taxation, interest
or penalties under Section 409A of the Code, the Committee may, in its sole
discretion, modify the terms of this Award or take any other such action,
without the consent of the Participant or any spouse, beneficiary or any other
person claiming by or through the Participant, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such additional tax, accelerated taxation, interest or
penalties or otherwise comply with Sections 409A of the Code. However, nothing
in this Agreement is intended to or shall create any obligation or liability on
the part of the Company or the Committee or its members to modify the Agreement,
the Award or any RSUs or other rights granted hereunder nor guarantee that the
Participant will not be subject to additional taxes, accelerated taxation,
interest or penalties under Section 409A of the Code.

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 

 

RUDOLPH TECHNOLOGIES, INC.SERVICE PROVIDER

 

 

By:

Name:Name:

Title:

 



Service Provider RSU Agreement - Rev. 05/18

5

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status: Participantis[g13xbqrilptp000004.jpg] is nota
Section 16 Insider of Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Aggregate number of Restricted Stock Units subject to the Award:

 

Grant Number:

 

Vesting Schedule:

 

VEST DATESHARES

 

 

 

 

Company Stock Plan Administration Service (the “Stock Service”): E*Trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service Provider RSU Agreement - Rev. 04/15

 

 

--------------------------------------------------------------------------------

[g13xbqrilptp000005.jpg]

 

Rudolph Technologies, Inc.

 

Director Restricted Stock Unit Purchase Agreement

 

THIS AGREEMENT (“Agreement”), dated , 20       (the “Award Date”), is made
between Rudolph Technologies, Inc., a Delaware corporation, hereinafter referred
to as the “Company,” and(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2018 Stock Plan, as amended from
time to time (the “Plan”).

 

 

2.

Award of Restricted Stock Units.

 

(a)

Award. In consideration of Participant’s agreement to remain in the service as a
Director of Company and for other good and valuable consideration, the Company
hereby issues to Participant, as of the Award Date, the award for Restricted
Stock Units (“RSUs”) covering shares (“Shares”) of common stock of the Company
(“Common Stock”) as described in Attachment I – Notice of Award (the “Notice of
Award”) attached to this Agreement (the “Award”). The number of RSUs subject to
the Award (which shall be subject to adjustment in accordance with Section 14 of
the Plan) is set forth in the Notice of Award. Each RSU represents the right to
receive one Share, subject to the terms and conditions of this Agreement. Upon
granting of the Award, all RSUs shall be credited to Participant’s employee
stock plan account established at the stock plan administration service
determined by Company (the “Stock Service”). The current Stock Service is set
forth in the Notice of Award.

 

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the RSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Restricted Stock Units pursuant Section 8 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Any Award which is not vested as of the date Participant ceases to
be a Director of Company shall thereupon be forfeited immediately and terminate
without any further action by Company.

 

 

(b)

Vesting and Lapse of Restrictions. Subject to the terms of this Agreement, the
RSUs covered by this Award shall vest and all Restrictions thereon shall lapse
in accordance with the schedule set forth in the Notice of Award, provided in
each case that Participant remains continuously as a Director of Company from
the Award Date through the particular scheduled vesting date therefor (except
only as may otherwise be expressly set forth in the Notice of Award). For
purposes of this Agreement, “Restrictions” shall mean the exposure to forfeiture
set forth in this Award.

 

 

Director RSU Agreement - Rev. 09/14

 

 

--------------------------------------------------------------------------------

(c)

Acceleration of Vesting. Notwithstanding any other provision of this Award, the
Award shall become fully vested and all Restrictions applicable to such Award
shall lapse in the event of a Change in Control event and the successor or
acquiring corporation or an affiliate thereof does not assume or substitute for
this Award in accordance with Section 14(c)(i) of the Plan. Should the successor
or acquiring corporation or an affiliate thereof assume or substitute for this
Award in accordance with Section 14(c)(i) of the Plan, then no accelerated
vesting or lapse of Restrictions of this Award shall apply.

 

 

(d)

Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the U.S. For Participants domiciled outside of the United States, the
provisions set forth herein related to U.S. federal and/or state tax withholding
do not apply. Shares shall be delivered to such Participant or his or her legal
representative at the time the vesting requirements as provided in this Award
shall have been satisfied. Participants domiciled outside the U.S. are advised
to consult with a local tax advisor regarding the tax ramifications of the Award
in their country of residence and assure compliance with such tax obligations.

 

 

(e)

Tax Withholding; Conditions to Issuance of Uncertificated Shares for
Participants Domiciled within the U.S.

 

 

(i)For Participants domiciled in the United States, Shares shall be delivered to
Participant or his or her legal representative at such time as the vesting
requirements as provided in this Award have been satisfied.

(ii)Participant is fully responsible for all applicable tax obligations related
to the vesting of the Shares, including but not limited to Participant’s
federal, state, and local income tax. It is acknowledged that Company shall not
withhold any taxes related to the vesting of the Shares on behalf of
Participant. Company shall issue to Participant a 1099 Form at year end
coinciding with the vesting of the Shares hereunder.

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver any Shares prior to the fulfillment of all of the following
conditions:

 

(a)

the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

 

(b)

the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Restricted Stock Units Not Transferable. No RSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section

 



Director RSU Agreement - Rev. 05/18

2

 



--------------------------------------------------------------------------------

5 shall not prevent transfers by will or by applicable laws of descent and
distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to serve as an employee or other Service
Provider of Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.

 

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.

 

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

 

13.

Section 409A.

 

(a)

This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

 

(b)

Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury

 

 



Director RSU Agreement - Rev. 05/18

3

 



--------------------------------------------------------------------------------

regulations thereunder, after giving effect to the extent applicable to the
short-term deferral exemption under Treasury Regulation §1.409A-1(b)(4) and the
severance pay exemption under Treasury Regulation

§1.409A-1(b)(9)(iii). Following any such six-month and one day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any RSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.

 

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 

 

RUDOLPH TECHNOLOGIES, INC.PARTICIPANT

 

 

By:_ Name:Name:

Title:

 



Director RSU Agreement - Rev. 05/18

4

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status: Participant[g13xbqrilptp000006.jpg] isis not   a
Section 16 Insider of Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Award to Director is an:Initial GrantAnnual GrantOther Grant

 

Aggregate number of Restricted Stock Units subject to the Award:

 

Grant Number:

 

Vesting Schedule:

 

Initial Grant: The Award shall vest and Restrictions shall lapse with respect to
one hundred percent (100%) of the Shares subject to the Award on the first
anniversary of the Award Date.

 

Annual Grant: The Award shall vest and Restrictions shall lapse with respect to
one hundred percent (100%) of the Shares subject to the Award on the first
anniversary of the Award Date.

 

Other Grant: The Award shall vest and Restrictions shall lapse with respect to



 

 

Additional Vesting Requirements:



 

 

 

 

 

Stock Plan Administration Service (the “Stock Service”):

 

 

 

Director RSU Agreement - Rev. 09/14

 

 

--------------------------------------------------------------------------------

[g13xbqrilptp000007.jpg]Exhibit 10.1

 

 

Rudolph Technologies, Inc.

 

Employee Restricted Stock Unit Purchase Agreement

 

 

THIS AGREEMENT (“Agreement”), dated , 20(the “Award Date”), is made between
Rudolph   Technologies,   Inc.,   a   Delaware   corporation,   hereinafter  
referred   to   as   the   “Company,” and

(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in Company’s 2018 Stock Plan, as amended from
time to time (the “Plan”). In addition, the following definition shall apply:

 

 

•

“Retirement Eligible” shall mean the Participant has achieved a combination of
age plus years of service with the company totaling 70, with a base minimum age
of 58 years old and a minimum service term of five (5) years.

 

 

 

•

“Retirement” shall mean Participant has become Retirement Eligible and has
formally notified the Company of his/her intention to retire from the employ of
the Company on a date certain and does so retire or as otherwise approved by the
Administrator.

 

 

 

2.

Award of Restricted Stock Units.

 

(a)Award. In consideration of Participant’s agreement to remain in the employ of
Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company hereby issues to Participant, as of the Award Date,
the grant of Restricted Stock Units (“RSUs”) covering shares (“Shares”) of
common stock of the Company (“Common Stock”) as described in Attachment I –
Notice of Award (the “Notice of Award”) attached to this Agreement (the
“Award”). The number of RSUs subject to the Award (which shall be subject to
adjustment in accordance with Section 14 of the Plan) is set forth in the Notice
of Award. Each RSU represents the right to receive one Share, subject to the
terms and conditions of this Agreement. Upon granting of the Award, all RSUs
shall be credited to Participant’s employee stock plan account established at
the stock plan administration service determined by Company (the “Stock
Service”). The current Stock Service is set forth in the Notice of Award.

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the RSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Restricted Stock Units pursuant Section 8 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant, any Award which is not vested as of the date
Participant ceases to be an employee

 

 

 

Std. Employee RSU Agreement - Rev. 05/18

 

 

--------------------------------------------------------------------------------

of Company or one of its Subsidiaries shall thereupon be forfeited immediately
and terminate without any further action by Company.

 

(b)Vesting and Lapse of Restrictions. Subject to the terms of this Agreement,
the RSUs covered by this Award shall vest and all Restrictions thereon shall
lapse in accordance with the schedule set forth in the Notice of Award, provided
in each case that Participant remains continuously as an employee of Company or
a Subsidiary from the Award Date through the particular scheduled vesting date
therefor (except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant). For purposes of this Agreement, “Restrictions”
shall mean the exposure to forfeiture set forth in this Award.

 

(c)Acceleration of Vesting. Notwithstanding any other provision of this Award,
any time-based Award shall become fully vested and all Restrictions applicable
to such Award shall lapse in the event of a Change in Control event (as defined
in Section 2(h) of the Plan) and the successor or acquiring corporation or an
affiliate thereof does not assume or substitute for this Award in accordance
with Section 14(c)(i) of the Plan. Should the successor or acquiring corporation
or an affiliate thereof assume or substitute for the time-based Award in
accordance with Section 14(c)(i) of the Plan, then no accelerated vesting or
lapse of Restrictions of this Award shall apply.

 

(d)Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the U.S. For Participants domiciled outside of the United States, the
provisions set forth herein related to U.S. federal and/or state tax withholding
do not apply. Shares shall be delivered to such Participant or his or her legal
representative at the time the vesting requirements as provided in this Award
shall have been satisfied. Participants domiciled outside the U.S. are advised
to consult with a local tax advisor regarding the tax ramifications of the Award
in their country of residence and assure compliance with such tax obligations.

 

(e)Tax Withholding for Participants Domiciled in U.S. Withholding Requirements.
By accepting this Award, Participant agrees to make appropriate arrangements
with the Company for the satisfaction, as of the applicable withholding date, of
all applicable federal, state and local tax withholding requirements, including
in connection with the vesting and settlement of this Award. No Shares will be
issued until satisfaction of such applicable tax withholding has been received
by the Company. Prior to the delivery of any Shares pursuant to this Award, the
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to the
vesting or settlement of this Award.

 

(f)

Withholding Arrangements. The Company pursuant to such procedures as it will
specify from time to time, will permit Participant to satisfy such tax
withholding obligation, in each case as of the applicable tax withholding date,
by (without limitation and in such combinations as the Participant may elect):

 

 

 

(i)

paying cash or by personal check, certified check or bank check or wire transfer
of immediately available funds;

 

 

(ii)

electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld; or

 

 

(iii)

delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld.

 

 

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
Participant may elect to make prior arrangements with the Stock Service to sell
Shares as of the vesting date and apply the appropriate amount of the proceeds
thereof to the applicable tax withholding amount and remit any balance of the
proceeds to Participant, provided that if Participant elects to have any Shares
sold by the Stock Service or otherwise, any such proposed sale of Shares shall
be in compliance with and satisfy all requirements and conditions under the
Rudolph Technologies, Inc. Insider Trading Compliance Program.

 



Std. Employee RSU Agreement - Rev. 05/18

2

 



--------------------------------------------------------------------------------

(g)

Retirement. Subject to the terms of this Agreement, in the event of the
Retirement of the Participant, the RSUs shall vest based on the vesting schedule
set forth in the Notice of Award for time-based Awards.

 

 

For clarity, in the event of the Participant’s Retirement, there will be no
acceleration of an Award’s vesting schedule or forfeiture of unvested Awards.

 

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver any Shares prior to the fulfillment of all of the following
conditions:

 

(a)

the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

(b)

the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Restricted Stock Units Not Transferable. No RSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
Service Provider of Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.

 



Std. Employee RSU Agreement - Rev. 05/18

3

 



--------------------------------------------------------------------------------

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.

 

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

 

13.

Section 409A.

 

(a)This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

(b)Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury regulations thereunder, after giving effect to the extent
applicable to the short-term deferral exemption under Treasury Regulation
§1.409A- 1(b)(4) and the severance pay exemption under Treasury Regulation
§1.409A-1(b)(9)(iii). Following any such six- month and one-day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or  issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any RSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.

 

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 



Std. Employee RSU Agreement - Rev. 05/18

4

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 

 

RUDOLPH TECHNOLOGIES, INC.PARTICIPANT

 

 

By:

Name:Name:

Title:

 



Std. Employee RSU Agreement - Rev. 05/18

5

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status:Participantisis nota Section 16 Insider of
Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Aggregate number of Restricted Stock Units subject to the Award:

 

Grant Number:

 

Type of Award:Time-basedOther:

 

Vesting Schedule:

 

The time-based Award shall vest and Restrictions shall lapse with   respect
topercent of the Shares subject to the Award (rounded down to the next whole
number of shares) on each of the first anniversaries of the Award Date.

 

The Award shall vest and Restrictions shall lapse with respect to



 

 

 

Additional Vesting Requirements:



 

 

 

 

 

Company Stock Plan Administration Service (the “Stock Service”):

 

 

 

 

 

 

 

 

 

 

 

Std. Employee RSU Agreement - Rev. 05/18

 